

117 HR 2353 IH: To designate the facility of the United States Postal Service located at 401 Main Street in Brawley, California, as the “Helen Fabela Chávez Memorial Post Office Building”.
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2353IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Mr. Vargas (for himself, Ms. Bass, Mr. Aguilar, Mr. Lowenthal, Mr. Garamendi, Mr. Correa, Ms. Barragán, Ms. Lee of California, Mr. Sherman, Mr. Schiff, Ms. Speier, Mr. DeSaulnier, Ms. Matsui, Mr. Swalwell, Mr. Cárdenas, Mr. Costa, Ms. Chu, Ms. Brownley, Mr. Thompson of California, Ms. Sánchez, Mr. Ruiz, Mr. Grijalva, and Mr. Peters) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 401 Main Street in Brawley, California, as the Helen Fabela Chávez Memorial Post Office Building.1.Helen Fabela Chávez Memorial Post Office Building(a)DesignationThe facility of the United States Postal Service located 401 Main Street in Brawley, California, shall be known and designated as the Helen Fabela Chávez Memorial Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Helen Fabela Chávez Memorial Post Office Building.